        Case 1:18-cv-03861-PGG-KHP Document 88 Filed 08/13/20 Page 1 of 1


                                                                    Littler Mendelson, PC
                                                                    900 Third Avenue
                                                    08/13/2020      New York, NY 10022.3298




                                                                    Rina Bersohn
                                                                    212.471.4410 direct
                                                                    212.583.9600 main
                                                                    rbersohn@littler.com


August 13, 2020                        The telephonic Status Conference in this matter that is
                                       scheduled for Wednesday, September 23, 2020 at 2:30 p.m.
                                       is hereby rescheduled to Tuesday, October 6, 2020 at 11:30
                                       a.m. The Parties' are directed to call Judge Parker's
VIA ECF
                                       teleconference line at the scheduled time. Please dial (866)
Hon. Katharine H. Parker               434-5269, Access code: 4858267. The Clerk of Court is
United States Magistrate Judge         respectfully directed to mail a copy of this Order to the pro
Daniel Patrick Moynihan
                                       se Plaintiff: Guelda E. Brown 611 West 156th Street #4
United States Courthouse
500 Pearl Street                       New York, NY 10032.
New York, NY 10007


Re:       Guelda E. Brown v. Montefiore Medical Center et al.
          Case No.: 1:18-cv-03861
                                                                                              08/13/2020
Dear Judge Parker:

        This law firm represents Defendants Montefiore Medical Center, Aretha Mack, Veronica Crute,
and Anthony Leung in connection with the above-referenced matter. We are in receipt of the Court’s
order scheduling a status conference for September 23, 2020 at 2:30 p.m. (ECF No. 85). As I am
unavailable on that date and time, Defendants respectfully request that the status conference be
rescheduled to September 22nd between 10:00 a.m. – 5:00 p.m. or September 30th from 11:00 a.m. – 2:00
p.m. We have conferred with Ms. Brown, and she has advised that she is available on either of the
proposed dates and times for a rescheduled conference.

Respectfully submitted,

Littler Mendelson, P.C.


/s/ Rina Bersohn

Rina Bersohn


cc:       Jean Schmidt, Esq. (via ECF)
          Guelda Brown (via e-mail and first class mail)




littler.com
